DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 6, drawn to a carrier.
Group II, claim(s) 7 – 8, drawn to a method for producing a carrier.
Evidence of lack of unity between these two groups is found in Suzuki et al, U.S. Patent Application No. 2008/0057227 A1, wherein it is found to disclose the features of instant Claim 1. As such, the special technical features of the claimed invention are not found to define a contribution over the prior art. Suzuki et al disclose a cellulose acrylate film (paragraph 0039) comprising an amino – group compound containing compound (paragraph 0040) and a hard layer (paragraph 0350) comprising a film having the claimed roughness, which comprises particles (paragraph 0368) that are calcium carbonate (paragraph 0367), therefore a pigment, and an antireflection layer (paragraph 0372) comprising a polyvalent carboxylic acid subjected to esterification (ester of acrylic acid; paragraph 0401). The film is therefore structurally identical to film in which the hard layer is a substrate. The film is dried (paragraph 0441) and is therefore a carrier for liquid. The claimed aspect of being a carrier ‘for a bio – related molecule’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the 
	


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782